Gastle v Gastle (2022 NY Slip Op 02703)





Gastle v Gastle


2022 NY Slip Op 02703


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


356 CA 21-00821

[*1]SUSAN GASTLE, PLAINTIFF-APPELLANT,
vKEVIN M. GASTLE, DEFENDANT-RESPONDENT. 


VENZON LAW FIRM PC, BUFFALO (CATHARINE M. VENZON OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
MATTINGLY CAVAGNARO LLP, BUFFALO (CHRISTOPHER S. MATTINGLY OF COUNSEL), FOR DEFENDANT-RESPONDENT. 
MICHELLE G. CHAAS, BUFFALO, ATTORNEY FOR THE CHILDREN.

	Appeal from a judgment of the Supreme Court, Erie County (Paula L. Feroleto, J.), entered March 19, 2021 in a divorce action. The judgment, among other things, awarded the parties joint legal and physical custody of the subject children. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court